              Case 1:15-mc-00506 Document 8 Filed 11/10/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


IN RE:                                           *

COURTHOUSE CLOSING                               *          MISC. NO. 15-506

                                             *******

                                 ADMINISTRATIVE ORDER

         It is hereby ORDERED that the United States District Court for the District of Maryland

will close for business in both divisions at 1:00 p.m. on Thursday, December 24, 2020, and

Thursday, December 31, 2020; and it is further

         ORDERED that the Clerk of Court issue public notice of this closure to the general

public, members of the bar, and related federal agencies.



Date: November 10, 2020                                /s/ JAMES K. BREDAR           .
                                                     James K. Bredar, Chief Judge
                                                     United States District Court
